DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 9, 12 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “in the crimped region, the braided wire is compressed between the outer sleeve and the main fitting body, and is arranged directly adjacent each of the outer sleeve and the main fitting body, wherein in the high temperature sealing region, the tube member is compressed between the braided wire and the elastomeric seal member, and is directly adjacent each of the braided wire and the elastomeric seal member, and wherein in the low temperature sealing region, the tube member is directly adjacent the braided wire and the grooved portion of the nipple.” However, it is not clear to the Examiner what this means. The original disclosure recites:



such that multiple glands may be adjacent each other…The at least one shallow recess 70 is axially spaced from the stop 36 and adjacent the nipple 30. More than one shallow recess 70 may be arranged in the axial direction such that a plurality of shallow recesses are each adjacent each other…The shallow recess 70 is defined on one side by the stop 36 and the shallow recess 70 is adjacent the stop 36…The shallow recess 70 is adjacent the grooved portion 32...The low temperature sealing region 54 is defined by compression of the tube member 48 over the grooved portion 32, and the crimped region 56 is adjacent the stop 36.

The original specification appears to consistently define adjacent in an axial direction, but the braided wire circumferentially surrounds the tube member. So, the Examiner is perplexed by what “in the crimped region, the braided wire is compressed between the outer sleeve and the main fitting body, and is arranged directly adjacent each of the outer sleeve and the main fitting body, wherein in the high temperature sealing region, the tube member is compressed between the braided wire and the elastomeric seal member, and is directly adjacent each of the braided wire and the elastomeric seal member, and wherein in the low temperature sealing region, the tube member is directly adjacent the braided wire and the grooved portion of the nipple” means.




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites, “a crimped region is defined by the main fitting body and the outer sleeve being crimped toward each other”.  Claim 27 recites, “the main fitting body and the outer sleeve are crimped together to form a metal-to-metal crimp joint”. The original disclosure recites, “[t]he crimped region 56 functions as a metal-to-metal crimp joint in which the tube member 48 is highly compressed between the main fitting body 22 and the outer sleeve 24.”  Claim 27 is simply restating what claim 1 has stated and the original disclosure supports claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8, 9, 12 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0292661, Gilbreath et al in view of US 4498691, Cooke and US 2003/0197372, Hoff et al and US 2002/0117851, Brugmann.
	In regards to claim 1, as best understood, in Figures 5 and 9 and associated paragraphs, Gilbreath et al disclose a hose fitting (see Figure 9 below and detail more) comprising: a main fitting body (602) defining a fluid passage; an outer sleeve (604) that surrounds at least a portion of the main fitting body, wherein a crimped region is defined by the main fitting body and the outer sleeve being crimped toward each other; a nipple having a grooved portion; a tube member (abstract: “[t]his disclosure relates generally to a hose coupling for attachment to an end portion of a hose…the hose coupling may include a fitting, a termination attachment, and an end termination…the fitting may be attachable to the end portion of the hose”; therefore, the hose 128 in Figure 5 would be used with all fitting embodiments of the Gilbreath et al invention) radially interposed between the main fitting body and the outer sleeve, wherein a low temperature sealing region is defined by the tube member being compressed over the grooved portion of the nipple; and an elastomeric seal member (636) radially interposed between the main fitting body and the tube member, wherein a high temperature sealing region is defined 
[AltContent: textbox (Hose tapering area Claim 28)][AltContent: arrow][AltContent: textbox (Grooved portion)][AltContent: arrow][AltContent: textbox (Nipple)][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image1.png
    859
    1413
    media_image1.png
    Greyscale

Gilbreath et al do not disclose the grooved portion having a profile formed of spaced rectangular shapes. Applicant has failed to show criticality for the grooved portion having a profile formed of spaced rectangular shapes; and in Figure 10, Cooke teaches a grooved portion (111) having a profile formed of spaced rectangular shapes to improve the seal (col. 6, lines 27-31). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the grooved portion with a profile formed of spaced rectangular shapes to improve the seal as taught by Cooke.
Gilbreath et al do not disclose a wire that is radially interposed between the main fitting body and the outer sleeve, wherein the crimped region includes engagement between at least one of the nipple and the wire, and the wire and the outer sleeve. 
In regards to claim 3, Gilbreath et al in view of Cooke further disclose the nipple is formed on the main fitting body and the grooved portion has a profile with shapes that are at least one of squares, rectangles, triangles, trapezoids, or polygons. 
In regards to claim 8, Gilbreath et al in view of Cooke further disclose a flat recess (underneath 636) arranged on an exterior surface of the main fitting body. 
In regards to claim 9, Gilbreath et al in view of Cooke further disclose the elastomeric seal member includes at least one gasket, the elastomeric seal being arranged in the flat recess and radially interposed between the main fitting body and the tube member. 
In regards to claim 12 Gilbreath et al in view of Cooke further disclose the high temperature sealing region is axially interposed between the crimped region and the low temperature sealing region. 
	In regards to claim 21, Gilbreath et al in view of Cooke further disclose the low temperature sealing region is formed at an axial end of the main fitting body and the tube member extends axially past the axial end of the main fitting body.
In regards to claim 22, Gilbreath et al in view of Cooke, and further in view of Hoff et al and Brugmann, further disclose the tube member is formed of a 
In regards to claim 23, Gilbreath et al in view of Cooke, Hoff et al and Brugmann, further disclose the braided metal wire being radially interposed between the tube member and the outer sleeve, wherein the braided metal wire and the tube member extend axially past an axial end of each of the outer sleeve and the main fitting body.
In regards to claim 24, Gilbreath et al in view of Gilbreath et al in view of Cooke, Hoff et al and Brugmann further disclose the braided metal wire axially overlaps with each of the low temperature sealing region, the high temperature sealing region, and the crimped region.
In regards to claim 25, Gilbreath et al in view of Gilbreath et al in view of Cooke, Hoff et al and Brugmann, further disclose the braided metal wire and the outer sleeve each include teeth that meshingly engage to secure the braided metal wire and the outer sleeve.
In regards to claim 26, Gilbreath et al in view of Gilbreath et al in view of Cooke, Hoff et al and Brugmann, further disclose the grooved portion axially overlaps with a region in which the teeth meshingly engage
	In regards to claim 27, as best understood, Gilbreath et al in view of Cooke further disclose the main fitting body and the outer sleeve are crimped together to form a metal-to-metal crimp joint.
In regards to claim 28, in Figure 9 above, Gilbreath et al in view of Cooke further disclose a thickness of the tube member is tapered (by the geometry of the outer 
	In regards to claim 29, in Figure 9 above, Gilbreath et al in view of Cooke further disclose the tube member has a tapered portion that is directly adjacent each of the braided wire and the elastomeric seal member.
Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose in the crimped region, the braided wire is compressed between the outer sleeve and the main fitting body, and is arranged directly adjacent each of the outer sleeve and the main fitting body, wherein in the high temperature sealing region, the tube member is compressed between the braided wire and the elastomeric seal member, and is directly adjacent each of the braided wire and the elastomeric seal member, and wherein in the low temperature sealing region, the tube member is directly adjacent the braided wire and the grooved portion of the nipple. The Examiner disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gilbreath et al, Hoff et al, and Brugmann all relate to crimped hose couplings, i.e., the sample field of endeavor, so one ordinary skill in the art at the time of filing would have the general knowledge to substitute the Gilbreath et al metal wire hose with the Hoff et al and Brugmann braided wire hose, since the Hoff et al and Brugmann braided wire hose is old and well-known in the art of crimped hose couplings.
Applicant argues that claim 1 does not disclose anything about "metal-to-metal", therefore, the rejection to claim 27 should be removed. The Examiner disagrees. Claim 1 recites, “a crimped region is defined by the main fitting body and the outer sleeve being crimped toward each other”.  Claim 27 recites, “the main fitting body and the outer sleeve are crimped together to form a metal-to-metal crimp joint”. The original disclosure recites, “[t]he crimped region 56 functions as a metal-to-metal crimp joint in which the tube member 48 is highly compressed between the main fitting body 22 and the outer sleeve 24.”  One must find support in the specification for exactly what the crimped region means, which is, “[t]he crimped region 56 functions as a metal-to-metal crimp joint in which the tube member 48 is highly compressed between the main fitting body 22 and the outer sleeve 24.” Therefore, the crimped region is a metal-to-metal crimp joint, and claim 27 does not further limit the crimp joint.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679